ON Petition to Rehear.
A frank, courteous and dignified petition to rehear has been filed herein. The petition raises only one question, to wit: ‘ ‘ That the claim as filed was completely and utterly void and unenforceable because it showed on its face that it was a claim against the estate of Wiley Sligar, deceased, who was the husband of Martha L. Sligar, and who preceded her in death by only three (3) weeks.”
An able argument is made in support of this contention. We cannot agree. The claim as filed is quoted in our original opinion. No exceptions were filed to this claim. On its face the claim is against Mrs. Sligar. There is nothing to negative the fact that it is her obligation. We must assume, nothing else appearing, that the basis of this claim was against her — relying on her and her credit and not that of her husband. It is perfectly true that ordinarily' the husband is liable for the things set forth in this claim. A party may elect to rely on the wife and not the husband. The claim being filed against the wife’s estate, nothing else appearing, we must assume the credit was lent her and not *611the husband. In 26 Am. Jur., p. 949, it is said: “The general rule is that insofar as a married woman can contract under the Married Women’s Acts, she can contract liability for support, necessaries, and household supplies and goods generally, furnished her, her family, or particular members thereof, including her husband, although her husband continues under duty to support her and under liability in a proper case for necessaries furnished her.”
This general rule is applicable in this State. On the face of this claim it is her obligation. The Court of Appeals found that “the bill in this case shows prima facie a valid indebtedness against the estate none of which, it is alleged, has been paid.” We agree with this statement.
For the reasons stated we are constrained to deny the petition.
All concur.